Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Material cutting device having translatable blades.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  The limitations of Claims 1 and 7 reading: “a first blade fixed to the stationary body a second blade”, should read “a first blade fixed to the stationary body, a second blade.  Appropriate correction is required.
Drawings
The drawings are not of sufficient quality to permit examination.   Specifically, the drawings should be in clear black and white, and not in grayscale.  In MPEP 608.02.VII.B it is noted that: “Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications… Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b)…. To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.”.  The final requirement in the aforementioned section of the MPEP does not appear to be met here.  
Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5974668, Butzer.
Regarding Claim 1, Butzer discloses a cutting assembly (as seen in fig’s 3-4), comprising: 
a cutter head (2) having a central aperture (hole in head 2 which receives ring 11); 
a stationary body (11) having a channel 3 extending therethrough, the stationary body extending through the central aperture of the cutter head (since the body 11 is received within the central aperture of the body 2, as seen in figure 1 and 2; e.g., the body extends through the aperture in a radial direction of the aperture); wherein the cutter head is rotatable between a first configuration (configuration shown in fig 1) and a second configuration (configuration shown in fig 3) relative to the stationary body (col 2, lines 45-55); 
a first blade (blade 5 on top of fig 2) fixed to the stationary body 
a second blade (blade 5 on bottom of fig 2) fixed to the stationary body, the second blade substantially parallel relative to the first blade (see fig. 2, since the blades are across from one another and extend in the same direction in a parallel fashion); wherein in the first configuration, the first blade is a first distance from the second blade, and in the second configuration, the first blade is a second distance from the second blade (since the blades close in toward one another to cut a work piece as described within col 2, lines 45-55).
With regard to Claim 2, the second distance is less than the first distance (since the blades close in toward one another to cut a work piece as described within col 2, lines 45-55).
With regard to Claim 3, the apparatus further comprises a first pin and a second pin on the cutter head (first and second pins 44 and 45, as seen in fig 6, and further described in col. 3, lines 55-67).
With regard to Claim 4, Butzer further comprises a slot (47) in the 1st blade and slot (48) in the second blade.
With regard to Claim 5, rotation of the cutter head between the first configuration and the second configuration moves the slot in the first blade relative to the first pin and moves the slot in the second blade relative to the second pin (col 2, lines 45-55, and col. 3, lines 55-67).
With regard to Claim 6, the Butzer device further comprises a bearing 21 within the central aperture of the cutter head between the cutter head and the stationary body (fig 1).
Regarding Claim 7, Butzer discloses a cutting device (fig’s 3-4), comprising: 
a cutting assembly (fig 3) having:
a cutter head (2) having a central aperture (hole in head 2 which receives ring 11); 
a stationary body (11) having a channel 3 extending therethrough, the stationary body extending through the central aperture of the cutter head (since the body 11 is received within the central aperture of the body 2, as seen in figure 1 and 2);
wherein the cutter head is rotatable between a first configuration (configuration shown in fig 1) and a second configuration relative to the stationary body (configuration shown in fig 3); 
a first blade (blade 5 on bottom of fig 2) fixed to the stationary body (movably fixed therealong) 
a second blade (blade 5 on top of fig 2) fixed to the stationary body (movably fixed moving therealong), the second blade substantially parallel relative to the first blade (see fig. 6); wherein in the first configuration, the first blade is a first distance from the second blade (since the blades close in toward one another to cut a work piece as described within col 2, lines 45-55), and in the second configuration, the first blade is a second distance from the second blade (since the blades close in toward one another to cut a work piece as described within col 2, lines 45-55); 
a drive mechanism comprising: a driver (lever 6) connected to an actuator (handle of lever), the actuator connected to the cutter head (fig’s 3-4); and wherein the driver moves the actuator between a first position and a second position (Col. 3 lines 25-40); and wherein when the actuator is in the first position, the cutter head is in the first configuration and when the actuator is in the second position, the cutter head is in the second configuration (Col. 3 lines 25-40).
Regarding Claim 8, the Butzer cutting assembly and the drive mechanism are connected within a housing (at least in part, see fig. 4).
Regarding Claim 9, the Butzer device comprises an aperture (opening in part 11 and in main housing) in a first end of the housing (outer end).
Regarding Clam 10, a portion of the stationary body (fig 4) extends through the aperture in the first end of the housing (fig. 4).
Regarding Claim 11, the actuator 6 is an elongated arm, see fig 2.
With regard to Claim 13, the Butzer device further comprises a bearing 21 within the central aperture of the cutter head between the cutter head and the stationary body (fig 1).

Regarding Claim 14, Butzer cutting device further comprises a first pin and a second pin on the cutter head (first and second pins 44 and 45, as seen in fig 6, and further described in col. 3, lines 55-67).
With regard to claim 15, the Butzer device comprises a slot (47) in the first blade and a slot (48) in the second blade (fig 4).
Regarding Claim 16, the rotation of the cutter head between the first configuration and the second configuration moves the slot in the first blade relative to the first pin and moves the slot in the second blade relative to the second pin (col. 3, lines 55-67).
Regarding Claim 17, Butzer discloses, 17, a method for cutting material, comprising the steps of: providing a cutting device (fig’s. 3-4) including a cutting assembly having a cutter head (11)  having a central aperture (hole formed at center of ring 11, at central opening 3 of device), a stationary body (2) with a channel extending therethrough (fig 4), the stationary body extending through the central aperture of the cutter head (at opening 3 of the body 2), wherein the cutter head is rotatable between a first configuration (configuration shown in fig 1) and a second configuration relative to the stationary body (configuration shown in fig 3), a first blade (blade 1 of the embodiment of fig 6 shown in annotated fig 6 above) fixed to the stationary body (fig 4), a second blade (blade 2 of the embodiment of fig 6 shown in annotated fig 6 above) fixed to the stationary body (Fig 4, slidably fixed), wherein the second blade is substantially parallel relative to the first blade (as seen in fig. 6), wherein in a first configuration, the first blade is a first distance from the second blade (since the blades close in toward one another to cut a work piece as described within col 2, lines 45-55), and a drive mechanism having a driver (lever 6) connected to an actuator (handle portion of lever), the actuator connected to the cutter head (fig. 4); extending a first material through the channel in the stationary body between the first blade and the second blade in the first configuration (col 3, lines 40-50); engaging the driver (col 3, lines 35-50), causing the actuator to rotate from a first position to a second position (col 3, lines 35-50); such that the cutter head rotates from the first configuration to the second configuration (col 3, lines 35-50);  and moves the first blade and the second blade toward each other; and cutting the first material with the first blade and the second blade (col 3, lines 35-50).
Regarding claim 18, the Butzer use method comprises the step of engaging the driver, causing the actuator to rotate from the second position to the first position (col 3, lines 35-50), rotating the cutter head from the second configuration to the first configuration. moving the first blade and the second blade away from each other; and extending a second material through the channel in the stationary body between the first blade and the second blade in the first configuration (col 3, lines 35-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Butzer in view of US 4860500, Thompson.
Regarding Claim 12, Butzer discloses all the limitations of Claim 7 as discussed above. 
Butzer lacks the apparatus having the driver being an air cylinder.
Thompson discloses a passive actuator to maintain a constant normal cutting force during robotic deburring, like the driving cutter apparatus of Butzer and of the present application, and discloses that in such an assembly it is known and beneficial to have a driver for the cutters thereof be an air cylinder, in order to have precision control of the cutter (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Butzer by replacing the manual driver 30 and 43 with an automated air cylinder type driver as disclosed in and by Thompson in order to have precision control of the cutter as taught by Thompson.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/7/22, with respect to the rejections of claims 1-18 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Butzer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs 5223277, 7901198, 5518391, 5031520, 3903598, 2821006, and 6174154, each disclose cutters with movable blades, which blades are repositioned relative to one another, and thus disclose elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	
/EVAN H MACFARLANE/Examiner, Art Unit 3724